DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): 
RCE filed on 8/5/2022.
Amendment filed on 12/22/2021.
Application filed on 6/16/2020, with priority date of 3/5/2013 based on parent application 14/197517 and provisional application 61/733003.

The status of the claims is summarized as below:
Claims 1-30 are pending. 
Claims 1, 5, 22, and 26 are independent claims.
In the amendment, claims 1, 5, 22, 26, and 30 have been amended.
A terminal disclaimer was filed on 12/22/2021 against US Patent No. 10712898 of the parent application.

Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 5, 22, 26, and 30 in the amendment filed on 8/5/2022.

	Applicant’s arguments filed 8/5/2022 have been fully considered but they are not persuasive. The applicant arguments for claim 22 is addressed with new paragraphs cited from prior cited art Bawel.
	The applicant argued on pages 9-10 for claim 1, 5, 26 that the cited references do not disclose “storing, by the computer based system, a first file on a first face of the cube, wherein the cube comprises a first partial application configured to enable display of the first file” “storing, by the computer based system, a second file on a second face of the cube, wherein the cube comprises a second partial application configured to enable display of the second file,”. Specifically, the applicant argued that the prior art is silent to the above features. The examiner respectfully disagrees and notes that Bawel ([0031-0032, 0039] Fig. 4-5, Fig. 11A) teaches assigning a file, e.g. an image, a website, and respective application and parameters for opening the file to a specific face/panel of a 3D shape. Accordingly, Bawel teaches the limitation of storing/associating a first file/data on a first face of the cube/3D shape, where the cube/3D shape comprise a partial application configured to enable display of the first file/data.
	The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1, 5, and 26. The examiner respectfully disagrees and counter asserts the same rationale set forth above.
	The examiner further notes that Fig. 6 of the filed specification describes an analytic cube with a target goal inserted by user and user adjustable data line to calculate requirements to meet target goal, which can be another amendment direction to pursue in light of the prosecution history of the parent application.

Claim Objections

Claim(s) 22 is/are objected to because of the following informalities:
Per claim 22, claim 22 cites (emphasis added) “… wherein the second three-dimensional shape is organized as a folder structure; …”. The examiner notes the filed specification ¶0027 cites (emphasis added):
[0027] In various embodiments, each cube face may comprise a single file or application. However, in various embodiments, each cube face may comprise a plurality of files and/or6 62766.00617 822-0913-1712.1applications. Furthermore, in various embodiments, a cube face may comprise one or more smaller, second level cubes. Each second level cube may comprise one or more files or applications on each cube face of the second level cube. Second level cubes may comprise third level cubes, etc. In various embodiments, the multiple levels of cubes may be organized similar 
to a folder structure or a drill-down menu. 

where it describes the multiple levels of cubes as analogous to a folder structure, rather than a particular 3D shape is organized as a folder. The examiner suggests the claim language be modified according to the specification as “… wherein the multiple levels of three-dimensional shapes is organized similar to a folder structure; …”. For the purpose of examination, the limitation is interpreted as the second 3D shape is a like a folder structure containing multiple attached files and/or applications.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, 22, 24, 26-28, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of "Dust Jockeys Android Apps” by Dusk Jockeys (Mar 7, 2012, hereinafter Jockeys), Barnsley (US Pub 20120293509, hereinafter Barnsley).

Per claim 1, Bawel teaches:
A method comprising: 
		generating, by a graphical user interface computer-based system, a graphical representation of a cube; ([0027, 0031] Fig. 1 and 4: a rotatable multi-dimensional icon such as a cube can be generated with multiple sides each corresponding to an application as shown in the table in Fig. 4);
		storing, by the computer-based system, a first file on a first face of the cube, wherein the cube comprises a first partial application configured to enable display of the first file; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face and the associated action/application as well as parameters; the examiner notes the association of an application with specific parameters are interpreted as a partial application configured to enable viewing of the file such as image, website, etc.; [0032, 0039] each panel can be text, applications, websites, etc.; Fig. 11A further shows variety of parameters that can be associated/stored with a specific panel/face of a 3D shape that includes content, applications, levels, etc.);
		storing, by the computer-based system, a second file on a second face of the cube, wherein the cube comprises a second partial application configured to enable display of the second file; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face, and a web page 454 on the second face and the associated action/web browser with parameters to open the web page);
		[
		decompressing, [([0027, 0031] when a user rotates the multi-dimensional icon cube, the next panel can be retrieved through the linking panel field 426 in Fig. 4; this implies that only images associated with the active/shown panel is retrieved, but not the images on the non-active faces of the cube);

		While Bawel teaches generation of a graphical representation of a cube with files attached to the faces of the cube, Bawel does not explicitly teach sending the cube as attachment through electronic communication; Jockeys teaches:
		compressing, by the computer-based system, the cube; (Page 2 line 27-53: user can attach a photo cube to an email to share the photo cube; Page 3 line 1-22: the figure shows that the cube is attached as a static text file to be send via email, it's obvious that the static text file is not the actual photo cube itself, but a compressed version of the cube shown in the figure on Page 1, which includes photos attached to each face of the cube; the examiner notes that this interpretation is consistent with applicant’s own specification (publication [0043]) which describes transmitted compressed cube as containing links to files or cubes stored on the network rather than the actually file and cube themselves);
		transmitting, by the computer-based system, the compressed cube as an attachment to an electronic communication; and (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
		Jockeys, and Bawel are analogous art because Jockeys also teaches displaying files on 3D cube object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Jockeys, and Bawel before him/her, to modify the teachings of Bawel to include the teachings of Jockeys so that data representations of various 3D shape models can be shared with others. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable users to shared 3D object model with file attachment that they have built with other users. 

		Additionally, Bawel-Jockeys further teaches decompressing files by retrieving the files when user resize the cube by displaying the full sized cube (Jockeys: Page 3 line 23-43, Page 4 line 1-22: Figure on page 4 shows a preview version of the cube without decompressing/retrieving the actual images, while full size cube shows full size data), but Bawel-Jockeys do not teach decompressing files on the 3D shape as it's being resized to different sizes.
Barnsley, however, teaches:
		decompressing, by the computer-based system and in response to a user resizing the cube, the first file on the first face of the cube as the resizing occurs  … ([0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).
		Barnsley and Bawel-Jockeys are analogous art because Barnsley also teaches displaying 3D object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Barnsley, and Bawel-Jockeys before him/her, to modify the teachings of Bawel-Jockeys to include the teachings of Barnsley so that the proper compressed version of the 3D object model can be displayed in a network environment without consuming too much data bandwidth. One would be motivated to make the combination, with a reasonable expectation of success, to save data bandwidth required for 3D data visualization, and enable efficient data distribution for 3D display.
		Furthermore, Bawel-Jockeys-Barnsley do not explicitly teach a partial application 

Per claim 2, Bawel further teaches:
The method of claim 1, wherein the first file is associated with a first application, wherein the second file is associated with a second application, and wherein the first application and the second application are different application. ([0031] Fig. 4 shows a web-page or an image file associated with two different panels can be opened by their respective, different applications).

Per claim 3, Bawel further teaches:
The method of claim 1, further comprising displaying, by the computer-based system, the first face and the second face simultaneously. ([0027] user can rotate the multi-dimensional icon, such as cube, to see multiple panels simultaneously).

Per claim 5, claim 5 is a method claim with broader limitations than claim 1, where a generic 3D shape is claimed rather than a 3D cube, accordingly is similarly rejected with the same grounds as claim 1.

Per claim 6, Bawel further teaches:
The method of claim 5, wherein the first data comprises a first file, and wherein the second data comprises a second file. ([0031] Fig. 4 shows that an image file 456 and a web page file 454 are associated with two panels of the 3D model).

Per claim 7, Bawel further teaches:
The method of claim 5, wherein the first data comprises a text file, and wherein the second data comprises a video file. ([0009][0044] data can be associated with panels on the 3D model, where data can be video and text).

Per claim 8, Bawel further teaches:
The method of claim 5, further comprising: 
associating, by the computer-based system, third data with a third face of the three-dimensional shape; ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. application);
associating, by the computer-based system, fourth data with a fourth face of the three-dimensional shape; ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. email to son);
associating, by the computer-based system, fifth data with a fifth face of the three-dimensional shape; and ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. father image);
associating, by the computer-based system, sixth data with a sixth face of the three-dimensional shape. ([0032] Fig. 5B shows 8 different data/applications associated with each panel or sub-panels of the 3D cube icon 510; i.e. call spouse).

Per claim 9, Bawel further teaches:
The method of claim 5, further comprising displaying, by the computer-based system, the first data; 
rotating, by the computer-based system and in response to user input, the three-dimensional shape; and ([0027] user can rotate the 3D icon to show other panels of the 3D icon such as a cube icon);
displaying, by the computer-based system and in response to the rotating, the second data. ([0027] user can rotate the 3D icon to show other panels of the 3D icon such as a cube icon).

Per claim 10, Bawel teaches user configurable 3d shape ([0039]) and saving the cube shape with photos as a file, but do not explicitly teach that the 3D shape is saved as a file; Jockeys teaches:
The method of claim 5, further comprising storing, by the computer-based system, the three-dimensional shape as a file. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3: line 1-22: the figure shows that the cube saved and attached as a text file to be send to another user).

Per claim 11, Bawel does not teach attaching the cube file with a communication; Jockeys teaches:
The method of claim 10, further comprising attaching, by the computer-based system, the file to a communication. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube).

Per claim 12, Bawel does not explicitly teach compressing the 3D model file; Jockeys teaches:
The method of claim 5, further comprising compressing, by the computer-based system, the three-dimensional shape into a compressed file. (Page 2 line 27-53: user can attach the cube to an email to share the photo cube; Page 3: line 1-22: the figure shows that the cube saved and attached as a text file to be send to another user).

Per claim 13, Bawel does not explicitly teach sending the 3D shape as a compressed file to remote system; Jockeys further teaches:
The method of claim 12, further comprising: 
transmitting, by the computer-based system, the compressed file to a recipient; (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
receiving, by the computer-based system, a request from the recipient for the three-dimensional shape; and (Page 3 line 23-43: figure on page 3 shows when the user receives the email with the cube attachment, they will get a prompt to open the cube using one of the available applications).
transmitting, by the computer-based system, the three-dimensional shape to the recipient. (Page 3 line 23-43, Page 4 line 1-22: figure on page 4 show a prompt with a preview version of the cube prompting the user to import the cube into the recipient’s computer).

Per claim 22, Bawel teaches:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a graphical user interface computer-based system, cause the computer-based system to perform operations comprising: (Fig 13 memory 1322, 1324);
		associating, by the computer-based system, first data with a first face of a representation of a three-dimensional shape; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face and the associated action/application as well as parameters for viewing the image);
		associating, by the computer-based system, a second representation of a second three-dimensional shape with the first face of the three-dimensional shape; ([0035] Fig. 7 shows sub level panels/shape can be associated with a specific panel, i.e. sub-level panels/shape 720 is associated with first level 710 panel B, where the sub-level 720 panels/shape can be rotated to reveal panels C, M, N, P);
		associating, by the computer-based system, the second three-dimensional shape with the first face of the three-dimensional shape, wherein the second three-dimensional shape is organized as a folder structure; ([0035-0036] Fig. 7 shows sub level panels/cube can be associated with a specific panel, i.e. sub-level cube/panels 720 is associated with first level 710 panel B, where the sub-level 720 panels/shape can be rotated to reveal panels C, M, N, P, such as a sub-level panels/shape can store multiple files/applications to each panel/side as a folder, as shown in Fig. 8, where work panel in 810 leads to sub-level panels/shape work 820, where one of the panel “vacation” can further leads to sub-level panels/shape vacation 830);
		associating, by the computer-based system, second data with a second face of the three-dimensional shape; ([0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, such as storing an image 456 on the first face, and a web page 454 on the second face and the associated action/web browser with parameters to open the web page);
		[
		decompressing, […] the first data associated with the first face of the three-dimensional shape […] in response to the first face being an active face of the three-dimensional shape, without decompressing the second data associated with the second face of the three-dimensional shape, in response to the second face being a non-active face of the three-dimensional shape. ([0027, 0031] when a user rotates the multi-dimensional icon cube, the next panel can be retrieved through the linking panel field 426 in Fig. 4; this implies that only images associated with the active/shown panel is retrieved, but not the images on the non-active faces of the cube);

		While Bawel teaches generation of a graphical representation of a cube with files attached to the faces of the cube, Bawel does not explicitly teach sending the cube as attachment through electronic communication; Jockeys teaches:
		compressing, by the computer-based system, the three-dimensional shape; (Page 2 line 27-53: user can attach a photo cube to an email to share the photo cube; Page 3 line 1-22: the figure shows that the cube is attached as a static text file to be send via email, it's obvious that the static text file is not the actual photo cube itself, but a compressed version of the cube shown in the figure on Page 1, which includes photos attached to each face of the cube; the examiner notes that this interpretation is consistent with applicant’s own specification (publication [0043]) which describes transmitted compressed cube as containing links to files or cubes stored on the network rather than the actually file and cube themselves);
		transmitting, by the computer-based system, the compressed three-dimensional shape to a user device; and (Page 2 line 27-53: user can attach the cube to an email to share the photo cube with other users);
		Jockeys, and Bawel are analogous art because Jockeys also teaches displaying files on 3D cube object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Jockeys, and Bawel before him/her, to modify the teachings of Bawel to include the teachings of Jockeys so that data representations of various 3D shape models can be shared with others. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable users to shared 3D object model with file attachment that they have built with other users. 

		Additionally, Bawel-Jockeys further teaches decompressing files by retrieving the files when user resize the cube by displaying the full sized cube (Jockeys: Page 3 line 23-43, Page 4 line 1-22: Figure on page 4 shows a preview version of the cube without decompressing/retrieving the actual images, while full size cube shows full size data), but Bawel-Jockeys do not teach decompressing images on the 3D shape as it's being resized to different sizes; Barnsley teaches:
		decompressing, by the computer-based system and in response to a user resizing the cube, the first data associated with the first face of the three-dimensional shape as the resizing occurs  … ([0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).
		Barnsley and Bawel-Jockeys are analogous art because Barnsley also teaches displaying 3D object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Barnsley, and Bawel-Jockeys before him/her, to modify the teachings of Bawel-Jockeys to include the teachings of Barnsley so that the proper compressed version of the 3D object model can be displayed in a network environment without consuming too much data bandwidth. One would be motivated to make the combination, with a reasonable expectation of success, to save data bandwidth required for 3D data visualization, and enable efficient data distribution for 3D display.

Per claim 24, Bawel-Jockeys-Barnsley teaches:
The article of manufacture of claim 22, wherein the electronic communication is an email. (Jockeys: Page 2 line 27-53: user can attach the cube to an email to share the photo cube).

Per claim 26, claim 26 is a system claim with a processor (Fig. 13, processor 1310) and memory (Fig. 13, memories 1322, 1324) that contains limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 27, Bawel-Jockeys-Barnsley further teaches: 
The system of claim 26, the operations further comprising: resizing, by the processor, the three-dimensional shape. (Barnsley [0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube).

Per claim 28, Bawel-Jockeys-Barnsley further teaches:
The system of claim 26, the operations further comprising: dynamically transmitting, by the processor and in response to the user resizing the three-dimensional shape, data to display the three-dimensional shape as the resizing occurs. (Barnsley [0027-0028] Fig. 3a-3c show that the 3D model cube can be decompressed and displayed, where the user can resize the cube to see a larger view of the cube; Fig. 4a-4b teaches that the proper compression value for each view with different resize of the cube is calculated, and the appropriate image quality is decompressed and displayed).

Per claim 30, Bawel-Jockeys-Barnsley further teaches:
The system of claim 26, wherein the first partial application is different from the second partial application. (Bawel [0031] Fig. 4 shows that each table entry corresponds to an associated file and action to take with the associated file, where different applications such as application to view image file 456, and open webpage 454 can be associated with different panels);

Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Gallo et al. (US Pub 20010028369, hereinafter Gallo).

Per claim 4, Bawel-Jockeys-Barnsley teach associating files with panels of a cube, but Bawel-Jockeys-Barnsley do not explicitly teach updating the cube to reflect updated application files; Gallo teaches:
The method of claim 1, further comprising updating, by the computer-based system, the first file dynamically in response to a user editing the first file in a native application of the first file. ([0093] Fig. 11 shows that opened documents are shown in application associated with a portal where the changed document image are saved as new snapshot and shown on the portal; also see [0115]. The examiner notes the term "dynamically" is interpreted in accordance with specification [0028] where the latest saved files are dynamically loaded on the cube).
		Gallo and Bawel-Jockeys-Barnsley are analogous art because Gallo also teaches displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Gallo and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Gallo so that files associated with the 3D model are updated dynamically. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the users with latest update of the files. 

Claims 14-15, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Freach et al. (US Pat 6710788, hereinafter Freach).

Per claim 14, Bawel-Jockeys-Barnsley do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The method of claim 5, wherein the first data comprises a first profile, and wherein the second data comprises a second profile. (col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile).
		Freach and Bawel-Jockeys-Barnsley are analogous art because Freach also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Freach and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Freach so that desktop profiles can be associated with 3d models. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow easy switching of desktops for the users. 

Per claim 15, Bawel-Jockeys-Barnsley do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The method of claim 14, further comprising: 
		rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and (col 5 line 42-44, 46-52: Fig. 5A-5B show that when user click on the face of the cube with desktop "B", the desktop and associated icons/programs changes to B desktop);
		changing, by the computer-based system and in response to the rotating, at least one of content on a screen and display settings of the screen from first settings associated with the first profile to second settings associated with the second profile. (col 5 line 42-44, 46-52: Fig. 5A-5B show that when user click on the face of the cube with desktop "B", the desktop and associated icons/programs changes to B desktop).

Per claim 23, Bawel-Jockeys-Barnsley do not explicitly teach profiles being associated with faces of multi-dimensional object; Freach teaches:
The article of manufacture of claim 22, the operations further comprising:
		rotating, by the computer-based system, the three-dimensional shape from the first face to the second face; and (col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile and the cube to be rotated);
		changing, by the computer-based system and in response to the rotating, at least one of the content on a screen and display settings of the screen from first settings associated with a first profile to second settings associated with a second profile. (col 5 line 38-45: Fig. 5A-5B show that different desktops are associated with different faces of a cube interface, where selecting a face of a cube would cause the desktop to switch to the selected desktop profile and the cube to be rotated).
		Freach and Bawel-Jockeys-Barnsley are analogous art because Freach also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Freach and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Freach so that desktop profiles can be associated with 3D models. One would be motivated to make the combination, with a reasonable expectation of success, because it would allow easy switching of desktops for the users. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, Freach et al. (US Pat 6710788, hereinafter Freach), and Porter et al. (US Pub 20080235629, hereinafter Porter).

Per claim 16, While Freach teaches desktop profile associated with faces of multi-dimensional object, Bawel-Jockeys-Barnsley-Freach do not explicitly teach user profiles; Porter teaches:
The method of claim 15, wherein the first profile is associated with a first user, and wherein the second profile is associated with a second user. ([0038][0039] profile search can associates different profile objects to a 3D model and send it to a user device, where the 3D model can be a cube).
		Porter and Bawel-Jockeys-Barnsley-Freach are analogous art because Porter also teaches displaying multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Porter and Bawel-Jockeys-Barnsley-Freach before him/her, to modify the teachings of Bawel-Jockeys-Barnsley-Freach to include the teachings of Porter so that user profiles can be associated with 3d models.  One would be motivated to make the combination, with a reasonable expectation of success, because it would enable sharing of the profile information and provide an improved display experience on mobile display. 

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Stolte et al. (US Pat 9390082, hereinafter Stolte).

Per claim 17, Bawel-Jockeys-Barnsley do not teach data that merge and extend within the 3D shape; Stolte teaches:
The method of claim 5, further comprising merging, by the computer-based system, the first data and the second data, such that data lines extend through the three-dimensional shape in three dimensions. (col 1 line 62 - col 2 line 15, col 7 line 27-46: data sets are configured for axes of a cube interface where the data model is displayed in 3D mode inside the cube, i.e. Fig. 15-19 show the axis and data mapping for computer data).
		Stolte and Bawel-Jockeys-Barnsley are analogous art because they both teaching displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Stolte and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley-Guan-Kumar to include the teachings of Stolte. One would be motivated to make the combination, with a reasonable expectation of success, because it would further provide graphing tools according to the data being attached to faces of a 3D cube model.

Per claim 18, Bawel-Jockeys-Barnsley do not teach a target goal within the 3D model, Stolte further teaches:
The method of claim 5, further comprising creating, by the computer-based system, a target goal within the three-dimensional shape. (col 6 line 56—col 7 line 1: KPI values and goals can be part of the cube definition to be included in the 3D model).
		Stolte and Bawel-Jockeys-Barnsley are analogous art because they both teaching displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Stolte and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Stolte. One would be motivated to make the combination, with a reasonable expectation of success, because it would further provide graphing tools according to the data being attached to faces of a 3D cube model.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Ryu et al. (US Pub 20100020035, hereinafter Ryu).

Per claim 19, Bawel-Jockeys-Barnsley do not teach displaying a key on the first face; Ryu teaches:
The method of claim 5, further comprising displaying, by the computer-based system, a key on the first face. ([0172] Fig. 12 shows an unlock screen as a first face of a cube).
		Ryu and Bawel-Jockeys-Barnsley are analogous art because Ryu also teaching mapping data onto faces of a 3D cube. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Bawel-Jockeys-Barnsley and Ryu before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Ryu. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable the 3D shape interface to be applied to other applications.

Per claim 20, Bawel-Jockeys-Barnsley do not teach displaying a corresponding face according to key selection, Ryu further teaches:
The method of claim 19, further comprising: 
		receiving, by the computer-based system, a selection of an item in the key; and ([0172] Fig. 12 shows an unlock screen as a first face of a cube, where the user can enter gesture to unlock the screen);
		rotating, by the computer-based system and in response to the selection, the three-dimensional shape to a face corresponding to the selection. ([0172] if the correct gesture is entered, then the face of the screen showing menu are rotated to show the unlocked state, otherwise the face of the cube remains unchanged).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Carter (US Pub 20080186305, hereinafter Carter6305).

Per claim 21, Bawel-Jockeys-Barnsley do not teach generating a sub profile 3D shape corresponding to the category on the selected face of a 3D model; Carter6305 teaches:
The method of claim 5, further comprising: 
		receiving, by the computer-based system, a selection of a first category displayed on the first face; and ([0039] when the user select one side of the cube, it’s used as an index to generate information on the other sides of the cube);
		generating, by the computer-based system, a sub-profile three-dimensional shape corresponding to the first category. ([0039] when the user select one side of the cube, it’s used as an index to generate information on the other sides of the cube; [0032] a new 3D shape can be dynamically rendered to represents information).
		Carter6305 and Bawel-Jockeys-Barnsley are analogous art because they both teaching displaying files/applications on multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Carter6305 and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Carter6305. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide alternative way for content navigation through different sub-3D models.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Sinclair et al. (US Pub 20060200518, hereinafter Sinclair).

Per claim 25, Bawel-Jockeys-Barnsley do not explicitly teach assigning participants to faces of the multi-dimensional object; Sinclair teaches:
The article of manufacture of claim 22, wherein the first data comprises a first participant in a conference call, and wherein the second data comprises a second participant in the conference call. ([0020] Fig. 2 shows that video feeds of participants of a conference are shown on faces of a cube 210).
		Sinclair and Bawel-Jockeys-Barnsley are analogous art because Sinclair also teaches mapping and displaying data in a multi-dimensional object model. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Sinclair and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Sinclair so that participants of conferences can be associated with 3D models. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a video conferencing system that would automatically and dynamically display prominently the video of the conference participant who is currently speaking.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bawel (US Pub 20120260218, hereinafter Bawel), in view of Jockeys, Barnsley, and Rekimoto (US Pat 5956038, hereinafter Rekimoto).

Per claim 29, Bawel-Jockeys-Barnsley do not explicitly teach sending the 3D shape as a link to remote system; Rekimoto teaches:
The system of claim 26, wherein the compressed three-dimensional shape comprises a link to the three dimensional shape. (col 22 line 3-16: Fig. 19 shows that 3D space including various 3D shapes can be communicated from the server to client when the client enters a URL link to access the 3D space).
		Rekimoto and Bawel-Jockeys-Barnsley are analogous art because Rekimoto also teaches sending and displaying 3D models. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention, having the teachings of Rekimoto and Bawel-Jockeys-Barnsley before him/her, to modify the teachings of Bawel-Jockeys-Barnsley to include the teachings of Rekimoto so that participants of conferences can be associated with 3d models. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a way to share various 3D models among users.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US Patent Application Publications
US 20140028674 A1
Eldin; Ahmed Medo
Computer program product for delivering e.g. picture content to smart phone, has set of instructions for controlling three-dimensional display of texture by system interface in data communication with digital image system
US 20110197167 A1
KWON; Oh Kab et al.
Providing method of graphical user interface (GUI) for electronic device involves converting format of first set of pixel data and second set of pixel data to output three-dimensional format

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant electronically files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/         Examiner, Art Unit 2176                                                                                                                                                                                               

/KAVITA STANLEY/         Supervisory Patent Examiner, Art Unit 2176